912 So.2d 388 (2005)
Henry FORD, Appellant,
v.
STATE of Florida, Appellee.
No. 2D04-3624.
District Court of Appeal of Florida, Second District.
October 19, 2005.
Henry Ford, pro se.
Charles J. Crist, Jr., Attorney General, Tallahassee, and Anne Sheer Weiner, Assistant Attorney General, Tampa, for Appellee.
WHATLEY, Judge.
Henry Ford appeals the order denying his motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850 alleging newly discovered evidence. In disposing of Ford's motion, the circuit court applied the standard for evidence discovered after a defendant has been convicted at trial. However, the convictions from which Ford was seeking relief were the result of pleas, and therefore, "the circuit court should have applied the more appropriate standard for withdrawal of pleas after sentencing, which requires *389 the defendant to prove that withdrawal of his plea is necessary to correct a manifest injustice." Bradford v. State, 869 So.2d 28, 29 (Fla. 2d DCA 2004).
As was the motion in Bradford, Ford's motion is facially insufficient because it failed to allege that withdrawal of his plea was necessary to correct a manifest injustice. Accordingly, we affirm the order denying Ford's postconviction motion without prejudice to Ford's right to file a timely, facially sufficient rule 3.850 motion to withdraw plea based on the newly discovered evidence. Any such motion will not be considered successive.
Affirmed.
SALCINES and STRINGER, JJ., Concur.